As filed with the Securities and Exchange Commission on February 15 , 2008 Registration No. 333-147610 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-1/A (Amendment No. 4 to FORM SB-2 ) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF PATIENT PORTAL TECHNOLOGIES, INC. (Name of Small Business Issuer in Its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 7370 (Primary Standard Industrial Classification Code Number) 02-0656132 (I.R.S. Employer Identification No.) 7108 Fairway
